Citation Nr: 0214155	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
residuals of a head injury, to include a nervous disorder.

(The issue of entitlement to service connection for the 
residuals of a head injury, to include a nervous disorder 
will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served in the Army National Guard and had active 
duty for training (ACDUTRA) from April 1962 to October 1962.  
He also had active duty service from July 1965 to July 1967.  
The veteran has been declared incompetent for VA purposes, 
and the appellant is his spouse and guardian.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In a December 2000 VA form 21-4138 (Statement in Support of 
Claim), the veteran's guardian indicates that the veteran is 
requesting consideration of a claim of service connection for 
a left ear disorder.  However, as the only issue currently 
before the Board is that set forth on the title page of this 
decision, this matter is referred to the RO for appropriate 
action.

Additionally, in a January 2002 VA form 21-4138 (Statement in 
Support of Claim), the appellant requested a hearing before a 
hearing officer, and thus, the hearing was scheduled for 
February 21, 2002.  However, the record contains a subsequent 
VA form 21-4138 received the same day as the hearing, which 
indicates that the appellant desired to canceled the 
scheduled hearing.  As the record does not contain further 
indication that the appellant, the veteran, or the authorized 
representative have requested that the hearing be 
rescheduled, the Board deems the request for a hearing 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2001).

Lastly, following a reopening of the claim of service 
connection for the residuals of a head injury, to include a 
nervous disorder, as discussed below, and pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), the Board 
is undertaking additional development on the issue of service 
connection for the residuals of a head injury.  When the 
Board completes the required development, it will notify the 
appellant and the veteran as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a May 1994 Board decision, the appellant was denied 
service connection for the residuals of a head injury, 
including memory loss.  This decision is final.

3.  The evidence associated with the claims file since the 
May 1994 Board decision is, either by itself or in connection 
with evidence already of record, so significant that it must 
be considered to decide fairly the merits of the claim of 
entitlement to service connection for the residuals of a head 
injury, to include a nervous disorder.  



CONCLUSIONS OF LAW

1.  The May 1994 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2001).

2.  The evidence received since the May 1994 Board decision 
is new and material, and the claim of service connection for 
the residuals of a head injury, to include a nervous 
disorder, is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 20.1100 (2001); 38 C.F.R. §§ 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim to reopen the previously denied claim of 
service connection for the residuals of a head injury was 
received prior to that date (in August 1999), those 
regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for the residuals of a head 
injury.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the appellant 
and her representative were advised by the RO of the 
information required to substantiate the claim on appeal, and 
thus, the Board may proceed with its appellate review.  In 
this regard, the Board notes that collectively, via the March 
2000 rating decision, the September 2000 statement of the 
case, and the March 2002 supplemental statement of the case, 
the appellant was provided with information regarding the 
evidence needed to substantiate her claim.  She was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claim, including evidence of a 
nexus between the claimed residuals of a head injury and the 
veteran's service.  Additionally, via the March 2002 
supplemental statement of the case, the appellant was given 
specific information with respect to the changes in the law 
pursuant to the VCAA.  As well, the appellant was given the 
opportunity to identify additional relevant evidence that may 
substantiate the claim, including during a scheduled February 
2002 RO appeals hearing, but she declined such opportunity by 
canceling the hearing.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the claim on appeal.  Therefore, the Board may proceed with 
its appellate review without prejudice to the appellant.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a May 
1994 Board decision, the appellant was denied service 
connection for the residuals of a head injury, including 
memory loss.  This decision is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2001).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1100 (2001).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
In this case, the Board notes that the provisions of 38 
C.F.R. § 3.156(a), the version prior to the regulatory 
change, are applicable in the appellant's case as the claim 
was filed prior to August 29, 2001.

The evidence submitted since the May 1994 Board decision 
includes August 1993 and December 1994 lay statements from 
A.V.R. and J.R. indicating that the veteran participated in 
boxing engagements at Fort Richardson on a regular basis, and 
that on several times he sustained injuries to the eyes and 
head.  They also indicated that on one occasion the veteran 
was taken to the infirmary in a stretcher.  In this respect, 
the Board finds that these statements are essentially 
duplicates of statements submitted prior to the May 1994 
Board decision, and thus, do not constitute new evidence 
which would allow the reopening of the claim on appeal.

The additional evidence, however, also includes medical 
records from the San Juan VA Medical Center (VAMC) dated from 
1992 to 2000, which include information regarding the 
veteran's mental disorder.  Specifically, April 1995 
notations indicate the veteran had a history of boxing while 
in service, and was deemed to have "boxer's dementia."  As 
well, March 1996 notations show the veteran presented 
symptoms compatible with "boxer's dementia" with mood 
swings.

Lastly, a January 2001 statement from J. A. Juarbe, M.D., 
indicates that the veteran was a boxer during the last two 
years of his service, that he fought about 25 to 30 times, 
and that he was champion in the 147 and 156 pounds divisions.  
Dr. Juarbe further notes that, due to trauma to his head 
(punches), the veteran developed a deviated nasal septum, a 
perforated right ear drum, and rhinitis.  He also developed 
headaches, forgetfulness, vertigo, insomnia, frequent 
awakening, isolation, suicidal ideation, crying episodes, and 
aggression.  It was Dr. Juarbe's opinion that the veteran 
presented manifestations of organic brain syndrome from his 
multiple traumas to the head while boxing in active service.

Upon a review of the evidence, the Board finds that, although 
some of the evidence submitted after the May 1994 Board 
decision is duplicative of previously submitted evidence, the 
record also includes new evidence which is not redundant or 
cumulative of other evidence previously considered.  As well, 
the Board finds that the new evidence is material to the 
issue under consideration.  Specifically, the Board finds 
that the 1995 and 1996 medical notations from the San Juan 
VAMC, as well as the January 2001 statement from Dr. Juarbe 
show that the veteran currently suffers from mental disorders 
(characterized as organic brain syndrome and boxer's 
dementia) which may be related to his in-service boxing.  
Therefore, the additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the appellant's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
the residuals of a head injury, to include a nervous 
disorder, is reopened, and the appeal is granted, to that 
extent only.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  However, the 
evidence presented thus far does not warrant a grant of 
service connection for the residuals of a head injury, to 
include a nervous disorder, and in light of the Veterans 
Claims Assistance Act of 2000, further development of the 
case is necessary prior to final adjudication.  Specifically, 
as noted above, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development on the issue of service connection.

When the Board completes this development, it will notify the 
appellant as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



ORDER

New and material evidence having been submitted, the claim of 
service connection for the residuals of a head injury, to 
include a nervous disorder, is reopened; the appeal is 
granted to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

